Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach, suggest, or fairly motivate one of ordinary skill in the art to arrive at the claimed invention.
In particular, FR2851559A1 provides a system comprising crystals (figure 1, see spheres) supported by an elaborate frame (twisted tubing). However, this framing keeps the crystals separate such that they cannot contact respective faces together.
DE102007035521A1 provides a device having gems disposed in a flow path (See figure 1) but fails to provide the required frame construction and inter-relationship with the crystals.
Kersten (US 2009/0321337) provides a water revitalizing system (title/abstract) most notably in figure 3, but fails to provide the required frame construction and inter-relationship with the crystals.
Haramein (US 2014/0072942) provides a modular frame arrangement for geometric solids (title/abstract) including crystals ([0002]). Most notably is the arrangement of figure 11a illustrating a plurality of modular frames comprising vertex saddles arranged in a connected manner. However, such arrangement fails to teach, suggest, or fairly motivate the artisan to arrive at a system including the combination with a frame comprising outer arms that collectively wind about a major axis of the frame and inner arms that extend within the outer arms.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C MELLON whose telephone number is (571)270-7074. The examiner can normally be reached 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID C MELLON/Primary Examiner, Art Unit 1759